DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rothberg et al. (US 8,852,103 B2), hereinafter referred to as Rothberg.
Regarding claim 1, Rothberg teaches a method, comprising:
acquiring, via an ultrasound probe, an ultrasound image (Rothberg Abstract: “Apparatus and methods are described that include ultrasound imaging devices”; Rothberg col. 10 lines 6-12: “application of high intensity focused ultrasound (HIFU) to a subject … HIFU probes”);
Rothberg col. 22 lines 15-29: “the arrays 102a and 102b may be suitably positioned in an opposing configuration to investigate the patient’s abdomen, breast, head, or any other portion of interest”);
extracting features from the at least one region of interest (Rothberg col. 22 lines 43-67: “The signals may be discriminated between (e.g., based on code, time, frequency or in any other suitable manner, non-limiting examples of which are described below) and processed to determine properties of interest of the patient (or other subject) such as density of tissue, speed of sound in the tissue, and/or index of refraction of tissue”);
classifying a thermal state of the tissue in the at least one region of interested based on the features (Rothberg col. 23 lines 33-55: “the ultrasound imaging device may discern a distinct value of a property (e.g., index of refraction, attenuation, density, temperature, speed of sound, etc.) of the subject being imaged”; Rothberg col. 25 lines 1-13: “real time thermometry functions (e.g., generation of 3D temperature profiles)”; Rothberg col. 84 lines 54-65: “tissue type may be determined based, at least partially, on the temperature behavior of the tissue. Other thermal classification is also possible”); and
outputting, via a display device, the thermal state of the tissue (Rothberg Fig. 6A & col. 31 lines 62-67: “a system … includes a display and graphical user interface (GUI) 602”; Rothberg col. 84 lines 46-53: “The temperature profile 4002 includes a plurality of temperature-related values corresponding to voxels 4004 associated with the subject of interest … The profile may be displayed or otherwise present to a user in any suitable manner, including via a 2D display, a 3D display, or in any other suitable manner”).

Regarding claim 9, Rothberg teaches the method of claim 1, wherein classifying the thermal state of the tissue in the at least one region of interest based on the features comprises inputting the features into one or more machine learning algorithms, and receiving, from the one or more machine learning algorithms, a classification of the thermal state of the tissue Rothberg col. 87 lines 28-54: “The detection and classification of problems in the subject being imaged based on one or more features obtained from the fused volumetric image may be done in any suitable way using any suitable techniques and tools including, but not limited to, machine learning techniques (classifiers, Bayesian networks, support vector machines, neural networks, decision trees, hidden Markov models, graphical models, clustering (e.g., binning or histograms as examples), etc.), statistical inference (e.g., Bayesian inference, maximum likelihood estimation, etc.), and tracking techniques (target tracking, scene tracking, volume tracking, etc.)”).

Regarding claim 10, Rothberg teaches the method of claim 9, wherein the classification comprises one or more of a classification of temperature or a classification of tissue damage reversibility (Note that only one of the alternative limitations is required by the claim language. Rothberg col. 23 lines 33-55, col. 25 lines 1-13, col. 84 lines 54-65, & col. 87 lines 28-54 discussed above. ).

Regarding claim 11, Rothberg teaches the method of claim 1, wherein selecting the at least one region of interest in the ultrasound image comprises selecting a first region of interest at an ablation target in the ultrasound image, and selecting a plurality of additional regions of interest in the ultrasound image positioned away from the ablation target (Rothberg col. 93 lines 12-28: “the HIFU control parameters are calculated based at least in part on user input specifying how much energy and/or power to apply to each point along the path. For example, such input may specify different energy and/or power levels depending on whether HIFU is used to heat, cauterize, or ablate the tissue along the path of a HIFU beam”; Rothberg col. 94 lines 8-20: “when a HIFU beam is applied to heat, cauterize, and/or ablate a target area of tissue in a subject and the subject moves causing the target area of tissue to move from one position to 

Regarding claim 17, Rothberg teaches a system, comprising:
an ultrasound probe (Rothberg Abstract & col. 10 lines 6-12 discussed above);
a display device (Rothberg Fig. 6A, col. 31 lines 62-67, & col. 84 lines 46-53 discussed above); and
a processor configured with executable instructions in non-transitory memory (Rothberg col. 77 lines 1-13: “The processing system 3208 may itself include memory, for example, random access memory (RAM), read-only memory (ROM), or any other suitable memory. The memory may store instructions which may be executed by the processor 3208 to control operation of the arrangements of ultrasound elements and/or to reconstruct one or more images of the subject 3204”) that when executed cause the processor to:
acquire, via the ultrasound probe, an ultrasound image (Rothberg Abstract & col. 10 lines 6-12 discussed above);
select at least one region of interest in the ultrasound image (Rothberg col. 22 lines 15-29 discussed above);
extract features from the at least one region of interest (Rothberg col. 22 lines 43-67 discussed above);
classify a thermal state of tissue in the at least one region of interest based on the features (Rothberg col. 23 lines 33-55, col. 25 lines 1-13, & col. 84 lines 54-65 discussed above); and
output, via the display device, the thermal state of the tissue (Rothberg Fig. 6A, col. 31 lines 62-67, & col. 84 lines 46-53 discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 8,852,103 B2), in view of Altmann et al. (US 20180310987 A1), hereinafter referred to as Rothberg and Altmann, respectively.
Regarding claim 20, Rothberg teaches the system of claim 17, wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to:
classify, with a machine learning algorithm based on the plurality of features, the thermal state of the tissue in the region of interest (Rothberg col. 87 lines 28-54 discussed above). 
However, Rothberg does not appear to explicitly teach that the thermal state comprises a temperature of the tissue relative to a critical ablation temperature.
Pertaining to the same field of endeavor, Altmann teaches that 
Altmann ¶0034: “The mild treatment parameters may be, for example, a reduced ablation time, lower energy, and/or lower temperature compared to the treatment parameters applied to a non-critical area chosen for ablation. Physician 104 can mark critical sites with another line where ablation may be performed using mild treatment parameters, or avoided”).
Rothberg and Altmann are considered to be analogous art because they are directed to ultrasound imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmissive imaging systems and methods (as taught by Rothberg) to compare the temperature with a critical ablation temperature (as taught by Altmann) because the combination can prevent unwanted and/or irreversible destruction of local tissues (Altmann ¶0034).

Allowable Subject Matter
Claims 2-8 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2, 12, and 18, the prior art of record teaches that it was known at the time the application was filed to perform the method of claim 1.
However, the prior art, alone or in combination, does not appear to teach decomposing the at least one signal into multiple frequency bands, generating an estimate for each decomposed signal with an autoregressive model, calculating a correlation coefficient for each estimate with an initial estimate in a same frequency band, determining a dissimilarity metric 

Claims 3-8, 13-16, and 19 are objected to/allowed for the same reason as claims 2, 12, and 18 discussed above due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667